Citation Nr: 1445088	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left wrist, status post wrist fracture, prior to July 31, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, May 1989 to August 1989, January 1994 to April 1995, September 1996 to May 1997, November 2001 to March 2002, February 2003 to May 2004, June to October 2004, April 2005 to April 2006, June to September 2006, and from August 2008 to February 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for degenerative joint disease of the left wrist, status post wrist fracture, and assigned a 10 percent evaluation.  In April 2011, the Board denied the Veteran's claim for an increased rating.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 decision, the Court set aside and remanded the Board decision.  The Board remanded the appeal in May 2013 for further development of the evidence.  In a November 2013 rating decision, RO increased the rating to 40 percent, effective July 31, 2013.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This case was last before the Board in March 2014 and was remanded for additional development.  There has been substantial compliance with the remand directives; the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to July 31, 2013, the Veteran's degenerative joint disease of the left wrist was not manifested by ankylosis of the wrist.

2.  Since July 31, 2013, the Veteran's degenerative joint disease of the left wrist was not manifested by unfavorable wrist ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

3.  The evidence does not show during any period on appeal that the Veteran had false movement of the radius or ulna, nonunion, malunion, or loss of bone substance, fusion to the wrist bone, or that the Veteran had any limitation of supination or pronation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left wrist, status post wrist fracture, prior to July 31, 2013, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5210-5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records, Social Security Administration records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.
	
The Veteran was afforded VA examinations in October 2006, September 2007, March 2010, August 2012, July 2013, and April 2014 in connection with his claim which, taken together, are adequate for rating purposes.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  Such separate disability ratings are known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran seeks an increased evaluation for his service-connected wrist disability.  Prior to July 2013, the Veteran's disability was evaluated as 10 percent disabling based on limitation of motion under 38 C.F.R. § 4.71a, DC 5215.  Since July 31, 2013, he has been assigned a 40 percent rating based on 38 C.F.R. § 4.71a, DC 5214.  The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity.  Medical records show the Veteran to be left-handed, so the criteria for the major extremity apply.

Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability rating available under Diagnostic code 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, DC 5214.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I.

Prior to July 31, 2013

A May 1986 x-ray report revealed that the Veteran sustained a fracture through the base of the ulnar styloid of the left wrist which remained in satisfactory position.  A comminuted fracture of the distal radius with depression of the volar fragment was seen, and there was some realignment of fragments.  The examiner concluded that there was a partial reduction of fracture distal left radius, a fracture of the ulnar styloid.  A June 1986 x-ray report noted an impression of fracture fragments of the proximal right first metacarpal that appeared to be in normal position.  Further, fracture fragments of the distal left radius were fixed in normal anatomic position by a screw.
 
The Veteran filed a claim of service connection in May 2006.  In October 2006, he was afforded a VA examination for his left wrist, where he reported being ejected from a motorcycle and fracturing his left wrist in 1985.  He complained of weakness, stiffness, swelling, pain, and lack of endurance in his left wrist.  Upon examination, the left wrist showed signs of tenderness.  The range of motion of the Veteran's left wrist consisted of dorsiflexion to 60 out of 70 degrees, palmar flexion to 55 out of 80 degrees, radial deviation to 5 out of 20 degrees, and ulnar deviation to 10 out of 45 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the left wrist showed degenerative arthritic changes and evidence of an old fracture of the distal left radius.  The Veteran was diagnosed with left wrist degenerative joint disease, status post left wrist fracture with ORIF (open reduction internal fixation) surgery with residual effects of pain, limited range of motion, surgical scar.

A May 2007 x-ray report showed that the Veteran had an old distal radius fracture with some residual deformity and screw noted in place.  The screw extends approximately 3.3 millimeters outside of the cortex along the dorsal aspect of the distal radius.

A July 2007 VA orthopedics consult report noted the Veteran complained of left wrist pain that has progressively worsened in the last several years.  Examination of the left wrist showed active flexion to 10 degrees and active extension to 20 degrees.  Passive flexion and extension were both to 30 degrees.  The Veteran had decreased grip strength in his flexor pollicis longus, interosseous, and radial nerve function in his hand.  Sensation was intact to the median, radial and ulnar nerve.

In September 2007, the Veteran underwent a second VA examination for his left wrist disability.  Examination of the left wrist revealed tenderness and guarding of movement.  There was no edema, effusion, weakness, redness, heat and subluxation.  There was some tenderness maximal at the dorsum of the left wrist at the site of the fixation screw which is palpable.  The Veteran had guarding of any passive movements.  The range of motion of the Veteran's left wrist consisted of dorsiflexion to 30 out of 70 degrees, palmar flexion to 40 out of 80 degrees, radial deviation to 10 out of 20 degrees, and ulnar deviation to 30 out of 45 degrees.  The examiner noted that there was no additional limitation of function after repetitive motion.  The examiner noted that the Veteran had decreased left hand strength judged at about 4/5 compared to the right.

An October 2009 treatment record notes the Veteran's left wrist was "virtually immobile laterally, but with fairly good flexion/extension."  Examination of the left wrist exhibited no local tenderness but had significant radial callus formation.

In a March 2010 VA examination, the Veteran's left wrist was again evaluated.   Range of motion of the Veteran's left wrist consisted of dorsiflexion to 20 out of 70 degrees, palmar flexion to 30 out of 80 degrees, radial deviation to 15 out of 20 degrees, and ulnar deviation to 10 out of 45 degrees.  There was tenderness to palpation over the hardware in the proximal dorsal wrist.  There was no additional limitation of motion after three repetitions, and the examiner stated that additional limitation due to flare-ups could not be determined without resorting to speculation.  X-ray images taken of the left wrist demonstrated no evidence of fracture or dislocation.  The joint spaces were within normal limits.  There was a surgical fixation screw in the distal radius, and there was no osteoblastic or osteolytic lesion visualized.  The examiner noted an impression of a normal left wrist.  He was diagnosed with service-connected residuals of left wrist open reduction internal fixation ("ORIF"), mild functional limitation.

An August 2010 examination report prepared for the Florida Disability Determination Services noted an examiner's characterization of the Veteran's left wrist as "pretty much fused."  The examiner also stated that the Veteran had "very little" strength in his left hand, had a "lot of difficulty" using the left hand, and the Veteran had to teach himself to write with his right hand.  The examination report notes range of motion findings of zero degrees for the Veteran's left wrist dorsiflexion and palmar flexion, but does not state whether the Veteran's wrist exhibited ankylosis.

In an August 2012 VA wrist examination, the Veteran was noted to have a diagnosis of traumatic arthritis, left wrist, since 2005.  The Veteran reported flare-ups of the left wrist that are produced by any "micro-trauma" or mild blunt force to the wrist, as well as by overuse of the wrist.  Range of motion of the Veteran's left wrist consisted of dorsiflexion to 25 out of 70 degrees, with painful motion beginning at 25 degrees; and palmar flexion to 30 out of 80 degrees with no objective evidence of painful motion.  After repetitive testing, the Veteran had palmar flexion to 50 degrees and dorsiflexion to 25 degrees.  While there was no additional limitation of range of motion of the left wrist, the Veteran showed functional loss that included weakened movement and pain on movement of the left wrist.  The Veteran was not found to have ankylosis of either wrist joint.

Based on the above evidence, the Board determines that an initial rating in excess of 10 percent for degenerative joint disease of the left wrist is not warranted prior to July 31, 2013.  The 10 percent rating is the maximum rating available for limitation of motion of the wrist without evidence of ankylosis, which the evidence establishes is not present.  38 C.F.R. § 4.71a, DCs 5214, 5215.  

Since July 31, 2013

Pursuant to the May 2013 Board remand, the Veteran was afforded a VA examination in July 2013 after which the examiner provided a diagnosis of degenerative joint disease of the left wrist and noted that ankylosis was present in "any other unfavorable position."  The examiner later provided range-of-motion findings for the Veteran's left wrist.  In particular, range of motion of the Veteran's left wrist consisted of extension to 15 degrees, palmar flexion to 10 out of 80 degrees, radial deviation to 4 out of 20 degrees, and ulnar deviation to 10 out of 45 degrees.  The Veteran stated he was unable to perform multiple repetitions due to pain.  The examiner stated that the Veteran's wrist condition "may likely moderately impact" his ability to work.  In an August 2013 "correction," the VA examiner stated that the Veteran had severe limited range of motion, the ulnar was in a neutral position, and "it is this examiner's opinion veteran at least as likely as not has favorable ankylosis."

Given the apparently contradictory findings by the July 2013 VA examiner, the Veteran's claim was remanded for yet another VA examination.  In April 2014, the Veteran underwent a VA wrist conditions examination where he was noted to have diagnoses of status post internal fixation radius/ulnar left wrist, and status post fracture radius/ulnar left wrist.  Range of motion of the Veteran's left wrist consisted of dorsiflexion to 30 out of 70 degrees, with objective evidence of painful motion beginning at zero degrees; and palmar flexion to 35 out of 80 degrees, with objective evidence of painful motion at zero degrees.  Radial deviation was limited to 10 out of 20 degrees, and ulnar deviation was limited to 20 out of 45 degrees.  After three repetitions, palmar flexion was to 35 degrees, and dorsiflexion was to 30 degrees.  The Veteran had pain on movement of his left wrist and weakened strength in both wrist flexion and extension.  The examiner stated that the Veteran's left wrist condition limits his ability to lift, push, pull, and carry weight with his left hand/wrist.  However, the examiner noted that the Veteran did not have evidence of any ankylosis of the left wrist, to include unfavorable ankylosis.  

Based on the above evidence, the Board determines that since July 31, 2013, an initial rating in excess of 40 percent for degenerative joint disease of the left wrist is also not warranted.  There is no evidence during this period indicating that the Veteran exhibited either unfavorable ankylosis of the left wrist or nonunion of the radius and ulna with flail false joint, with either condition meriting a 50 percent disability rating.  C.F.R. § 4.71a, DCs 5210, 5214. 

Other Considerations

The Board has considered the effect of pain with flare-ups reported by the Veteran.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in the left wrist but no additional disability that would amount to ankylosis of the left wrist prior to July 31, 2013.  Thus, assignment of a rating in excess of 10 percent for this period is not warranted.  Similarly, the record does not show that repetitive testing resulted in unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation since July 31, 2013 to warrant a rating in excess of 40 percent. 

In an effort to afford the Veteran the highest possible rating, the Board has considered his left wrist disability under all other potentially applicable diagnostic codes but finds that the codes are inapplicable during the entire period on appeal.

Although the October 2006 VA examination report notes some limitation of motion of the Veteran's left thumb, measurement of the gap between the pad of the left thumb and the index finger with the thumb attempting to oppose the little finger is one centimeter, which does not warrant a compensable disability rating under DC 5228.

The service-connected left wrist disability also has an associated scar, but it does not warrant a separate compensable rating.  The October 2006 examiner noted a 7 cm by 0.1 cm scar.  In the September 2007 VA examination, the scar was measured at 7.5 cm by 0.25 cm, and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  A separate rating under DCs 7800, 7801, 7802, and 7804 is therefore not warranted.  38 C.F.R. § 4.118.

The preponderance of the pertinent evidence does not reflect that the Veteran has a neurological impairment associated with his service-connected left wrist disability.  Therefore, a separate rating cannot be assigned on this basis.

The April 2014 VA examiner stated that the Veteran had no false movement of the radius or ulna, nonunion, malunion or loss of bone substance, there was no fusion to the wrist bone, and the Veteran had no limitation of supination or pronation.  As such, the Veteran is not entitled to a disability rating under DCs 5210-5213.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether extraschedular consideration is warranted.  The Veteran's numerous VA examinations reflect that the Veteran's left wrist disability is manifested by limitations in movement with respect to both ulnar and radial deviation, as well as limited left hand strength and dexterity.  The diagnostic codes considered for the wrist do not contemplate the effect of these limitations of the wrist.  Therefore, the rating criteria are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Nevertheless, the Board finds that the Veteran's left wrist disability does not manifest an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  During the August 2012 VA examination, the Veteran stated that he has not been able to work because of the limited use of his left hand; however, the VA examiner noted that the Veteran was able to work in the military until July 2009 despite limitations in his left wrist.  The VA examination report also notes that the Veteran was hospitalized in July 2009 due to deep vein thrombosis ("DVT") and pulmonary embolism ("PE") and has not worked since that time.  The VA examiner noted that the Veteran would be able to work in a modified setting where he was able to have limited reliance on using his left hand, and any strenuous physical activity which included using the left hand frequently, or any setting with continuous writing, would not be suitable.  Thus, the Veteran's disability picture as a whole does not exhibit "other related factors" sufficient to necessitate referral for extraschedular consideration for that condition.  Thun, 22 Vet. App. at 116. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  However, in this case, the evidence weighs against a finding that the Veteran is unemployable due to his service-connected left wrist disability.  The evidence of record shows the Veteran receives Social Security Disability for his nonservice-connected disorders of the respiratory system and osteoarthrosis.  Further, VA examiners have concluded that the Veteran is capable of working in settings where accommodations are made for his left wrist disability.  Hence, further consideration of TDIU is not warranted.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left wrist disability.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent prior to July 31, 2013, and in excess of 40 percent thereafter, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left wrist, status post wrist fracture, prior to July 31, 2013, and in excess of 40 percent thereafter, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


